Title: To James Madison from William Eustis, [ca. 1 August] 1812
From: Eustis, William
To: Madison, James


[ca. 1 August 1812]
John Wait (with his son) a gloomy federalist from Boston a plain man travelling thro’ the city in a single horse waggon is very desirous to see the President—and will call on the Secy War at 12 Oclock for that purpose.
“Then Mr Wait they will seperate from the Union” “O no Sir they cling to the Union”—“but they have said it and will do it”—“No. unless they see commerce entirely destroyed & themselves ruined”—“unless the Laws are unconstitutional”—“and they, the minority are to be the judges”—interrupted—perhaps he is the most perfect representative, as far as his character extends of the Mass: feds that ever came to this place.
